19-10971-smb           Doc 37      Filed 04/04/19 Entered 04/04/19 17:35:26                      Main Document
                                                 Pg 1 of 28


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    SIZMEK INC., et al., 1                                      )        Case No. 19-10971 (SMB)
                                                                )
                                       Debtors.                 )        (Joint Administration Requested)
                                                                )

                                  INTERIM ORDER
                      (I) AUTHORIZING THE DEBTORS TO
                    USE CASH COLLATERAL PURSUANT TO
                 11 U.S.C. § 363, AND (II) GRANTING ADEQUATE
         PROTECTION PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 507, AND
     SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001(b)

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) pursuant to sections 105, 361, 362, 363 and 507 of the Bankruptcy

Code, and Rules 2002, 4001, 6004, and 9014 of the Bankruptcy Rules, and the Local Rules, for

entry of this Interim Order and entry of a Final Order by the Bankruptcy Court:

             (i)     authorizing the Debtors to use Cash Collateral on the terms set forth in this Interim

Order;

             (ii)    granting adequate protection as set forth in this Interim Order;

             (iii)   modifying the automatic stay imposed by Bankruptcy Code section 362 to the

extent necessary to implement and effectuate the terms and provisions of this Interim Order;

             (iv)    waiving any applicable stay (including under Bankruptcy Rules 4001 and 6004)


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies,
      Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and
      X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of
      these chapter 11 cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.
2
      Capitalized terms used and not immediately defined herein have the meanings given to them in the Motion or
      the Bankruptcy Code, as applicable. The Final Order shall be in form and substance satisfactory to the Debtors
      and Cerberus, in their respective discretion.



138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                             Pg 2 of 28


and provision for immediate effectiveness of this Interim Order;

         (v)      authorizing the Debtors to use Cash Collateral during the period commencing on

the date of the Bankruptcy Court’s entry of this Interim Order and ending on the earlier of

(a) the date the Bankruptcy Court enters the Final Order and (b) the date on which the Debtors’

right to use Cash Collateral terminates under the terms of this Interim Order;

         (vi)     scheduling an interim hearing (the “Interim Hearing”), pursuant to Bankruptcy

Rule 4001, to consider entry of this Interim Order; and

         (vii)    scheduling a final hearing (the “Final Hearing”) to consider entry of the Final Order

granting the relief requested in the Motion on a final basis;

         The Interim Hearing on the Motion having been held on April 3, 2019; and based upon all

of the pleadings filed with the Bankruptcy Court, the evidence presented at the Interim Hearing

and the entire record herein; and the Bankruptcy Court having heard and resolved or overruled all

objections to the interim relief requested in the Motion; and the Bankruptcy Court having noted

the appearances of all parties-in-interest; and it appearing that the relief requested in the Motion is

in the best interests of the Debtors, their estates, and their creditors, and other parties-in-interest;

and the Debtors having provided sufficient notice of the Motion as set forth in the Motion and it

appearing that no further or other notice of the Motion need be given; and after due deliberation

and consideration, and sufficient cause appearing therefor:

BASED ON THE RECORD ESTABLISHED AT THE INTERIM HEARING, THE
BANKRUPTCY COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT
AND CONCLUSIONS OF LAW:

         A.       Jurisdiction; Venue.    The Bankruptcy Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the Southern District of New York, dated February 1, 2012. The

Debtors have confirmed their consent, pursuant to Bankruptcy Rule 7008, to the entry of a final

                                                    2
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26            Main Document
                                             Pg 3 of 28


order by the Bankruptcy Court in connection with the Motion to the extent that it is later

determined that the Bankruptcy Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The bases for the relief requested herein

are sections 105, 361, 362, 363, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001,

6004, and 9014, and the Local Bankruptcy Rules.

         B.       Irreparable Harm. The interim relief granted herein is necessary to avoid immediate

and irreparable harm to the Debtors and the Debtors’ estates as more fully set forth below.

         C.       Cash Collateral. The Debtors require the use of Cash Collateral to operate their

businesses and pay certain prepetition obligations, including, obligations related to wages and

medical benefits (collectively, the “Payroll Obligations”). Without the use of Cash Collateral, the

Debtors will not be able to meet the Payroll Obligations or satisfy their working capital needs, and

an immediate shutdown of the Debtors’ businesses is likely to result.

         D.       Secured Parties. The Debtors acknowledge and agree that, as of the Petition Date,

the Debtors were parties to that certain Financing Agreement, dated as of September 6, 2017 (as

subsequently amended from time to time, the “Financing Agreement”) with Cerberus Business

Finance, LLC (“Cerberus”), as administrative agent and collateral agent for certain revolver and

term loan lenders (the “Senior Lenders”) that are secured by first-priority liens on substantially all

of the Debtors’ assets (the “Prepetition Liens” on the “Prepetition Collateral”). The Senior Lenders

and Cerberus are collectively referred to herein as the “Secured Parties.”

         E.       Adequate Protection. The Adequate Protection Obligations (as defined below) are

sufficient to protect the interests of the Secured Parties in the Prepetition Collateral and no further




                                                   3
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26          Main Document
                                             Pg 4 of 28


adequate protection is presently required under sections 361 or 363, or any other provision of

the Bankruptcy Code.

         F.       Immediate Entry of Interim Order. The Debtors have requested immediate entry

of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2), upon notice provided as set forth in

the Motion, which is, in the Debtors’ belief, the best available under the circumstances. The

permission granted herein to utilize Cash Collateral is necessary to avoid immediate and

irreparable harm to the Debtors. The Debtors have an immediate need to use Cash Collateral to

permit, among other things, the satisfaction of the Payroll Obligations and the orderly continuation

of the operation of their businesses. The Debtors do not have sufficient available sources of

working capital and financing to carry on the operation of their businesses without the Debtors’

continued ability to use Cash Collateral. Among other things, entry of the Order will minimize

disruption of the Debtors’ businesses and operations and permit them to pay their operating

expenses, subject to the Budget, including, without limitation, to retain their employees, maintain

business relationships with their vendors, and maintain customer and vendor confidence by

demonstrating an ability to maintain operations.            Based upon the foregoing findings,

acknowledgements, and conclusions, and upon the record made before the Bankruptcy Court at

the Interim Hearing, and good and sufficient cause appearing therefor;


IT IS HEREBY ORDERED:

         1.       Disposition. The Motion is granted on an interim basis and on the terms set forth

herein. Any objections to the Motion that have not previously been withdrawn, waived, settled,




                                                  4
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                             Pg 5 of 28


or resolved and all reservations of rights included therein are hereby denied and overruled on their

merits, but without prejudice to relief that may be granted on a final basis.

         2.       Effectiveness. This Interim Order shall constitute findings of fact (subject to

the terms set forth herein) and conclusions of law and shall take effect and be fully enforceable

nunc pro tunc to the Petition Date immediately upon entry hereof.                     Notwithstanding

Bankruptcy Rule 4001(a)(3) or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of

Civil Procedure, this Interim Order shall be immediately effective and enforceable upon its entry

and there shall be no stay of execution or effectiveness of this Interim Order.

         3.       Authorization to Use Cash Collateral.

                         (a)     Subject to the terms of this Interim Order and the Budget (as defined

                  below), the Debtors are authorized to use all Cash Collateral in which the Secured

                  Parties may have an interest. Any dispute in connection with the use of Cash

                  Collateral shall be heard by the Bankruptcy Court.

                         (b)     All use of Cash Collateral by the Debtors pursuant to the terms of

                  this Interim Order must be pursuant to a budget approved by Cerberus (as approved,

                  the “Budget”). From entry of this Interim Order, the Budget, attached hereto as

                  Exhibit A, shall govern the Debtors’ use of Cash Collateral, provided, that the

                  Debtors shall be in compliance with the Budget so long as the Debtors’ total

                  disbursements do not exceed the total budgeted disbursements from the Budget by

                  more than 5% as calculated on a cumulative basis. The Debtors have reason to

                  believe that the Budget will be adequate, considering all available assets, to pay all

                  administrative expenses due or accruing during the period covered by the Budget.




                                                    5
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                             Pg 6 of 28


                         (c)     While this Interim Order remains in effect, (i) the Debtors shall

                  continue to deposit all collections, receipts, and other Cash Collateral in deposit

                  accounts that are subject to deposit account control agreements in favor of

                  Cerberus, (ii) all Cash Collateral deposited in such accounts shall remain subject to

                  a daily “sweep” by Cerberus, and (iii) notwithstanding any such “sweep,” (X) Cash

                  Collateral shall remain property of the Debtors subject to Cerberus’ liens and

                  security interests and shall be turned over and made available for use by the Debtors

                  in accordance with the terms and conditions of this Interim Order and (Y) none of

                  the swept funds will be applied to satisfaction of any prepetition obligation under

                  the Financing Agreement absent a further order of the Court. The Debtors will not

                  use any funds made available to them except as specified in the Budget. For

                  avoidance of doubt, Cerberus shall not be permitted to conduct a “sweep” of any

                  accounts which are not pledged as collateral for the Financing Agreement.

                         (d)     During the period in which this Interim Order is in effect, the

                  Debtors shall segregate the Cash Collateral attributable to or arising from the

                  Prepetition Collateral, and such Cash Collateral shall not be commingled with

                  assets or collateral of any party which is not a Debtor and shall at all times be

                  subject to the liens and control of the Secured Parties.

                         (e)     Cerberus’ consent to allow the Debtors to continue to use cash

                  collateral pursuant to the terms and conditions of this Interim Order shall expire on

                  April 23, 2019 at 5:00 P.M. (Prevailing Eastern Time), unless, prior to such time,

                  the Debtors have filed a motion to approve one or more section 363 sale

                  transactions (which, in the aggregate, encompass substantially all of the Debtors’



                                                    6
138501494_392525-00001
19-10971-smb         Doc 37     Filed 04/04/19 Entered 04/04/19 17:35:26              Main Document
                                              Pg 7 of 28


                  assets) and associated bid procedures acceptable to Cerberus, which motion must

                  be accompanied by (X) executed asset purchase agreements with the proposed

                  “stalking horse” bidders and (Y) cash deposits from such bidders in amounts

                  acceptable to Cerberus in its sole and absolute discretion; provided, however, that

                  Cerberus may agree, in its sole and absolute discretion, to vary any of the preceding

                  requirements, including, without limitation, in the event the Debtors arrange for a

                  binding sale of one or more of the Debtors’ business segments or such other

                  restructuring proposal acceptable to Cerberus. Nothing in the foregoing impairs

                  the Debtors’ right to seek non-consensual use of cash collateral, because the

                  Debtors either did not satisfy the foregoing condition or, in the exercise of their

                  fiduciary discretion, determine that filing such motions to approve 363 sale

                  transaction(s) is not in the Debtors’ best interests. In the event the Debtors file a

                  motion seeking non-consensual use of cash collateral, any such motion is

                  contemplated to be filed by April 19, 2019, and to be heard on April 23, 2019.

         4.       Carve-Out.

                         (a)     As used in this Interim Order, the “Carve Out” means the sum of

                  (i) all fees required to be paid to the Clerk of the Court and to the Office of the U.S.

                  Trustee under section 1930(a) of title 28 of the United States Code together with

                  interest, if any, pursuant to 31 U.S.C. § 3717 (without regard to the notice set forth

                  in (iii) below); (ii) all reasonable fees, commissions, and expenses up to $50,000

                  incurred by a chapter 7 trustee under section 726(b) of the Bankruptcy Code

                  (without regard to the notice set forth in (iii) below); (iii) to the extent allowed at

                  any time, whether by interim order, procedural order, or otherwise, all unpaid fees



                                                     7
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                             Pg 8 of 28


                  and expenses (the “Allowed Professional Fees”) incurred by persons or firms

                  retained by the Debtors or any official committee appointed in these chapter 11

                  cases pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Estate

                  Professionals”) at any time before or on the first business day following delivery of

                  a Carve Out Trigger Notice (as defined below), but, for the avoidance of doubt,

                  whether allowed by the Bankruptcy Court prior to or after delivery of a Carve Out

                  Trigger Notice, but only up to an aggregate amount of the fees and expenses set

                  forth in the Budget for the period through the Date of the Carve Out Trigger Notice

                  less the amount of such fees and expenses for such period that have already been

                  paid; and (iv) Allowed Professional Fees of Professional Persons in an aggregate

                  amount not to exceed $200,000 incurred after the first business day following

                  delivery by Cerberus of the Carve Out Trigger Notice, to the extent allowed at any

                  time, whether by interim order, procedural order, or otherwise (the aggregate

                  amount set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”).

                  For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a written

                  notice delivered by email (or other electronic means) by Cerberus to the Debtors,

                  their lead restructuring counsel, and the U.S. Trustee, which notice may be

                  delivered following the occurrence and during the continuation of a Termination

                  Event and upon termination of the Debtors’ right to use Cash Collateral by the

                  Secured Parties, stating that the Post-Carve Out Trigger Notice Cap has been

                  invoked.

                         (b)     Carve-Out Reserves. On the day on which a Carve Out Trigger

                  Notice is given by Cerberus pursuant to the preceding subparagraph (the



                                                    8
138501494_392525-00001
19-10971-smb         Doc 37     Filed 04/04/19 Entered 04/04/19 17:35:26              Main Document
                                              Pg 9 of 28


                  “Termination Declaration Date”), the Carve Out Trigger Notice shall constitute a

                  demand to the Debtors to utilize all cash on hand as of such date and any available

                  cash thereafter held by any Debtor to fund a reserve in an amount equal to the then

                  amounts of the Allowed Professional Fees set forth in the Budget for the period

                  through the Date of the Carve Out Trigger Notice less the amount of such fees and

                  expenses for such period that have already been paid. The Debtors shall deposit

                  and hold such amounts in a segregated account in trust to pay such then unpaid

                  Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to

                  any and all other claims. On the Termination Declaration Date, after funding the

                  Pre-Carve Out Trigger Notice Reserve, the Debtors shall utilize all remaining cash

                  on hand as of such date and any available cash thereafter held by any Debtor to

                  fund a reserve in an amount equal to the $200,000 Post-Carve Out Trigger Notice

                  Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-

                  Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all

                  other claims. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used

                  first to pay the obligations set forth in clauses (i) through (iii) of the definition of

                  Carve Out set forth above (the “Pre-Carve Out Amounts”), but not, for the

                  avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and

                  then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced

                  to zero, to pay Cerberus for the benefit of the Secured Parties, unless the obligations

                  under the Financing Agreement have been indefeasibly paid in full, in cash, in

                  which case any such excess shall be paid to the Debtors’ creditors in accordance

                  with their rights and priorities as of the Petition Date. All funds in the Post-Carve



                                                     9
138501494_392525-00001
19-10971-smb         Doc 37     Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                             Pg 10 of 28


                  Out Trigger Notice Reserve shall be used first to pay the obligations set forth in

                  clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out

                  Amounts”), and then, to the extent the Post Carve Out Trigger Notice Reserve has

                  not been reduced to zero, to pay Cerberus for the benefit of the Secured Parties,

                  unless all amounts owed under the Financing Agreement have been indefeasibly

                  paid in full, in cash, in which case any such excess shall be paid to the Debtors’

                  creditors in accordance with their rights and priorities as of the Petition Date.

                          (c)    No Direct Obligation To Pay Allowed Professional Fees. None of

                  the Secured Parties shall be responsible for the payment or reimbursement of any

                  fees or disbursements of any Professional Person incurred in connection with these

                  chapter 11 cases or any successor cases under any chapter of the Bankruptcy Code.

                  Nothing in this Interim Order or otherwise shall be construed to obligate the

                  Secured Parties, in any way, to pay compensation to, or to reimburse expenses of,

                  any Professional Person or to guarantee that the Debtors have sufficient funds to

                  pay such compensation or reimbursement.

                          (d)    Payment of Carve Out On or After the Termination Declaration

                  Date.   Any payment or reimbursement made on or after the occurrence of

                  the Termination Declaration Date in respect of any Allowed Professional Fees shall

                  permanently reduce the Carve Out on a dollar-for-dollar basis.

         5.       Adequate Protection for Secured Parties. The Secured Parties are hereby granted

the following protections pursuant to sections 361, 507, and 363(e) of the Bankruptcy Code or

otherwise, with respect to the Prepetition Liens for the consent of such Secured Parties to the use

of their Prepetition Collateral (including Cash Collateral) and as adequate protection for the



                                                    10
138501494_392525-00001
19-10971-smb         Doc 37     Filed 04/04/19 Entered 04/04/19 17:35:26               Main Document
                                             Pg 11 of 28


diminution in value of the Prepetition Collateral (the “Diminution in Value”), whether or not such

Diminution in Value results from the sale, lease or use by the Debtors of the Prepetition Collateral

(including, without limitation, Cash Collateral) or the stay of enforcement of any prepetition

security interest arising from section 362 of the Bankruptcy Code, or otherwise (the items set forth

in clauses (a) through (c) below shall be referred to collectively as the “Adequate Protection

Obligations”):

                          (a)     Adequate Protection Liens. Cerberus on behalf of the Secured

                  Parties is granted, solely to the extent of any Diminution in Value, effective and

                  perfected as of the date of this Interim Order and without the necessity of

                  the execution of mortgages, security agreements, pledge agreements, financing

                  statements or other agreements, valid, perfected, postpetition security interests in

                  and liens (together, the “Adequate Protection Liens”) on all of the property, assets

                  or interests in property or assets of each Debtor, each Debtor’s “estate” (as defined

                  in the Bankruptcy Code), in each case of any kind or nature whatsoever, real or

                  personal, tangible or intangible, and now existing or hereafter acquired or created,

                  including, without limitation, all accounts, inventory, goods, contract rights,

                  instruments, documents, chattel paper, patents, trademarks, copyrights, and licenses

                  therefor, general intangibles, payment intangibles, tax or other refunds, insurance

                  proceeds, letters of credit, letter-of-credit rights, supporting obligations, machinery

                  and equipment, real property, fixtures, leases (and proceeds from the disposition

                  thereof), all of the issued and outstanding capital stock of each subsidiary of such

                  Debtor, all of the capital stock of all other entities that are not subsidiaries directly

                  owned by such Debtor, money, investment property, deposit accounts, all



                                                     11
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26               Main Document
                                            Pg 12 of 28


                  commercial tort claims and other causes of action (not including any and all

                  causes of action arising under the Bankruptcy Code) [SHL], Cash Collateral,

                  and all cash and non-cash proceeds, rents, products, substitutions, accessions, and

                  profits of any of the collateral described above; (collectively, with respect to all

                  such entities, the “Adequate Protection Collateral”), as follows:

                         i.      a first priority, perfected priming security interest in and lien under
                                 sections 361(2) and 363(c)(2) of the Bankruptcy Code upon all
                                 Adequate Protection Collateral that also constitutes Prepetition
                                 Collateral, in all cases senior to the Prepetition Liens as well as all
                                 other liens and obligations secured by the Prepetition Collateral on
                                 a pari passu or junior basis to the Prepetition Liens; and

                         ii.     a junior lien, under sections 361(2) and 363(c)(2) of the Bankruptcy
                                 Code upon all of the Adequate Protection Collateral of each Debtor
                                 and of each Debtor’s estate that is, as of the Petition Date subject to
                                 valid, perfected, and non-avoidable liens in favor of third parties
                                 that are senior in priority to the Secured Parties’ prepetition liens
                                 and interests in the applicable Prepetition Collateral (the “Prior
                                 Liens”).

                         (b)     Superpriority Claim. Cerberus on behalf of the Secured Parties is

                  granted, for the reasons set forth above in this paragraph 5, solely to the extent of

                  any Diminution in Value, subject to the Carve-Out, a superpriority administrative

                  expense claim (the “Superpriority Claim”) pursuant to section 507(b) of the

                  Bankruptcy Code, having priority over any and all other claims against the Debtors,

                  now existing or hereafter arising, of any kind whatsoever, including, without

                  limitation, all administrative expenses of the kinds specified in or arising or ordered

                  under sections 105(a), 326, 328, 330, 331, 363, 503(b), 506(c), 507, 546(c), 1113,

                  and 1114 of the Bankruptcy Code, whether or not such expenses or claims may

                  become secured by a judgment lien or other non-consensual lien, levy or

                  attachment, which allowed claims shall be payable from and have recourse to all


                                                    12
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                            Pg 13 of 28


                  prepetition and postpetition property of the Debtors and all proceeds thereof.

                  Except as expressly set forth herein, no other superpriority claims shall be

                  granted or allowed in these chapter 11 cases. [SHL]

                         (c)     As further compensation for the consensual use of the Prepetition

                  Collateral, including Cash Collateral, by the Debtors for the reasons set forth above

                  in this paragraph 5, and in accordance with sections 361 and 363 of the Bankruptcy

                  Code, the respective professional identified below shall receive from the Debtors

                  current cash payments of all reasonable and documented fees and disbursements of

                  professionals retained by the Secured Parties, in each case promptly upon receipt

                  of summary form invoices and without the need for such professional to file any

                  fee statement or application with the Bankruptcy Court or provide detailed time

                  entries to the Debtors or any other party; provided that all such payments shall be

                  subject to recharacterization to the extent permitted by the Bankruptcy Code.

                         (d)     Reservation of Rights. Notwithstanding any other provision hereof

                  to the contrary, the grant of Adequate Protection Obligations to the Secured Parties

                  pursuant hereto is without prejudice to the right of the Secured Parties to seek

                  different or additional adequate protection, including without limitation the current

                  payment of postpetition interest (at the applicable default rate), to seek payments

                  under section 506(b) of the Bankruptcy Code when this Interim Order or the Final

                  Order, as applicable, is no longer in effect, or not to consent to any further use of

                  Cash Collateral. Nothing herein shall preclude the Secured Parties from asserting

                  any additional claims, secured or unsecured, against the Debtors, their affiliates, or

                  any other party under the Bankruptcy Code or applicable non-bankruptcy law.



                                                   13
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                            Pg 14 of 28


                  Except as expressly provided herein, nothing contained in this Interim Order

                  (including without limitation, the authorization to use any Cash Collateral) shall

                  impair or modify any rights, claims or defenses available in law or equity to the

                  Secured Parties. Nothing in this Interim Order shall constitute an admission that

                  the Secured Parties are not entitled to payment or allowance of claims under section

                  506(b) of the Bankruptcy Code.

         6.       Additional Provisions Regarding the Adequate Protection Obligations.

                         (a)      The Adequate Protection Liens shall cover all property and assets of

                  the Debtors and their estates (now or hereafter acquired and all proceeds thereof),

                  including property or assets, if any, that does not secure the Prepetition

                  Indebtedness.

                         (b)      Except as provided in this Interim Order, the Adequate Protection

                  Liens shall not at any time be (i) made subject or subordinated to, or made

                  pari passu with any other lien, security interest or claim existing as of the Petition

                  Date, or created under sections 363 or 364(d) of the Bankruptcy Code or otherwise

                  or (ii) subject to any lien or security interest that is avoided and preserved for

                  the benefit of the Debtors’ estates under section 551 of the Bankruptcy Code.

                         (c)      Subject to entry of the Final Order, and subject to the right of

                  any non-Debtor party to consent or approve any assignment of the Debtors’

                  assets in the event of a sale of the Debtors’ assets pursuant to section 363, any

                  provision of any lease, loan document, easement, use agreement, proffer,

                  covenant, license, contract, organizational document, or other instrument or

                  agreement that requires the consent or approval of one or more landlords,



                                                   14
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                            Pg 15 of 28


                  licensors, or other parties, or requires the payment of any fees or obligations

                  to any governmental entity, non-governmental entity or any other person, in

                  order for any of the Debtors to pledge, grant, mortgage, sell, assign, or

                  otherwise transfer any fee or leasehold interest or the proceeds thereof or

                  other collateral, shall have no force or effect with respect to the transactions

                  granting Cerberus, for the benefit of the Secured Lenders, a priority security

                  interest in such fee, leasehold or other interest or other collateral or the

                  proceeds of any assignment, sale or other transfer thereof, by any of

                  the Debtors. [Reserved] [SHL]

                         (d)     Unless expressly provided otherwise herein, the Adequate

                  Protection Liens, Superpriority Claims, and other rights, benefits, and remedies

                  granted under this Interim Order to the Secured Parties, shall continue in these

                  chapter 11 cases, in any superseding case or cases under the Bankruptcy Code

                  (including without limitation any case under chapter 7 of the Bankruptcy Code) (a

                  “Superseding Case”), and following any dismissal of the chapter 11 cases, and such

                  liens and claims shall maintain their priority as provided in this Interim Order until

                  all Adequate Protection Obligations been indefeasibly paid in full in cash and

                  completely satisfied.

                         (e)     All reasonable and documented fees paid and payable, and costs or

                  expenses reimbursed or reimbursable by the Debtors to the Secured Parties are

                  hereby approved; provided that any unresolved objections raised with respect

                  to the reasonableness of such fees and out of pocket expenses shall be subject

                  to resolution by the Bankruptcy Court. All unpaid and reasonable fees, costs,



                                                   15
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26              Main Document
                                            Pg 16 of 28


                  and expenses shall be included and constitute part of the Superpriority Claims and

                  be secured by the Adequate Protection Liens. [SHL]

         7.       Perfection of Adequate Protection Liens.

                         (a)     This Interim Order shall be sufficient and conclusive evidence of the

                  validity, perfection, and priority of the Adequate Protection Liens, without the

                  necessity of filing or recording any financing statement or other instrument or

                  document which may otherwise be required under the law or regulation of any

                  jurisdiction or the taking of any other action (including, for the avoidance of doubt,

                  entering into any deposit account control agreement) to validate or perfect (in

                  accordance with applicable non-bankruptcy law) the Adequate Protection Liens, or

                  to entitle Cerberus and the other Secured Parties to the priorities granted herein.

                         (b)     Without limiting the foregoing subparagraph, the Secured Parties

                  are hereby authorized, but not required, to file or record financing statements,

                  trademark filings, copyright filings, mortgages, notices of lien or similar

                  instruments in any jurisdiction, or take possession of or control over, or take any

                  other action in order to validate and perfect the liens and security interests granted

                  to them hereunder, in each case without the necessity to pay any mortgage

                  recording fee or similar fee or tax. Whether or not the Secured Parties shall, in their

                  sole discretion, choose to file such financing statements, trademark filings,

                  copyright filings, mortgages, notices of lien or similar instruments, or take

                  possession of or control over, or otherwise confirm perfection of the liens and

                  security interests granted to it hereunder, such liens and security interests shall be

                  deemed valid, perfected, allowed, enforceable, non-avoidable, and not subject to



                                                    16
138501494_392525-00001
19-10971-smb         Doc 37     Filed 04/04/19 Entered 04/04/19 17:35:26              Main Document
                                             Pg 17 of 28


                  challenge dispute or subordination (except as specified herein), at the time and on

                  the date of entry of this Interim Order. The Debtors shall, if requested, execute and

                  deliver to the Secured Parties all such agreements, financing statements,

                  instruments and other documents as the Secured Parties may reasonably request to

                  more fully evidence, confirm, validate, perfect, preserve, and enforce the Adequate

                  Protection Liens. All such documents will be deemed to have been recorded and

                  filed as of the Petition Date.

                          (c)     A certified copy of this Interim Order may, in the discretion of

                  the Secured Parties, be filed with or recorded in filing or recording offices in

                  addition to or in lieu of such financing statements, mortgages, notices of lien, or

                  similar instruments, and all filing offices are hereby directed to accept such certified

                  copy of this Interim Order for filing and recording, subject to payment of any filing

                  or recording fees required under applicable non-bankruptcy law.

         8.       Termination Events.

                          (a)     The occurrence and continuance of any of the following events,

                  unless waived by Cerberus in writing shall constitute a termination event with

                  respect to the Debtors’ right to use the Cash Collateral pursuant to this Interim

                  Order (the events set forth in clauses (i) through (xv) below are collectively referred

                  to herein as the “Termination Events”):

                          i.      the Final Order has not been entered by the Bankruptcy Court within
                                  forty-five days after the Petition Date, unless such period has been
                                  extended (X) by mutual agreement of Cerberus and the Debtors or
                                  (Y) by order of the Bankruptcy Court;

                          ii.     [reserved];




                                                    17
138501494_392525-00001
19-10971-smb         Doc 37      Filed 04/04/19 Entered 04/04/19 17:35:26           Main Document
                                              Pg 18 of 28


                         iii.     failure of the Debtors to make any payment required under
                                  this Interim Order after such payment becomes due under the terms
                                  hereof;

                         iv.      failure of the Debtors to comply in any material respect with any
                                  covenant, agreement, or provision of this Interim Order;

                         v.       other than through entry of a further Interim Order or the Final
                                  Order, an order is entered reversing, amending, supplementing,
                                  staying, vacating or otherwise modifying this Interim Order, or that
                                  has the effect of any of the foregoing, without the advance written
                                  consent of Cerberus; [SHL]

                         vi.      the Bankruptcy Court (or any court of competent jurisdiction) enters
                                  an order dismissing any of these chapter 11 cases;

                         vii.     the Bankruptcy Court (or any court of competent jurisdiction) enters
                                  an order converting any of these chapter 11 cases to cases under
                                  chapter 7 of the Bankruptcy Code;

                         viii.    the Bankruptcy Court (or any court of competent jurisdiction) enters
                                  an order appointing a chapter 11 trustee, responsible officer, or any
                                  examiner with enlarged powers relating to the operation of the
                                  businesses in these chapter 11 cases;

                         ix.      any Debtor uses Cash Collateral to fund any payments in respect of
                                  prepetition or post-petition claims other than (i) as permitted under
                                  this Interim Order or any other order of the Bankruptcy Court; or
                                  (ii) as otherwise expressly contemplated by the Budget or an order
                                  consented to by Cerberus; or

                         x.       the Bankruptcy Court (or any court of competent jurisdiction) enters
                                  an order terminating the use of Cash Collateral.

                   (b)    Remedies upon the Cash Collateral Termination Date. The Debtors shall

                          promptly provide notice to Cerberus (with a copy to counsel for the U.S.

                          Trustee and any official committee) of the occurrence of any Termination

                          Event. The Debtors’ right to use Cash Collateral pursuant to this Interim

                          Order shall automatically terminate on the date that is the second business

                          seventh day following the delivery of a written notice (any such notice, a

                          “Cash Collateral Termination Notice,” any such two seven-day period of


                                                   18
138501494_392525-00001
19-10971-smb         Doc 37   Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                           Pg 19 of 28


                         time following delivery of a Cash Collateral Termination Notice,

                         the “Default Notice Period,” and the date following the Default Notice

                         Period, the “Cash Collateral Termination Date”) by Cerberus to the

                         Debtors, counsel for the U.S. Trustee, and any official committee of the

                         occurrence of any Termination Event unless such occurrence is cured by

                         the Debtors prior to the expiration of the Default Notice Period with respect

                         to such clause or such occurrence is waived by the Secured Lenders in their

                         reasonable discretion, provided further that, (W) during the Default Notice

                         Period, the Debtors shall be entitled to continue to use the Cash Collateral

                         in accordance with the terms of this Interim Order. Notwithstanding the

                         foregoing, termination shall not occur if, ; (X) in the case of

                         Termination Events described in clauses ii, v, vi, vii and viii above, the

                         termination shall automatically occur on the occurrence of the event

                         described in the applicable clause without any requirement of notice

                         from Cerberus or the running of a Default Notice Period; (Y) in the

                         case of Termination Events described in clauses iv and ix above, the

                         termination shall occur on the seventh calendar day following the

                         Collateral Termination Notice, unless,           prior to such date, the

                         Bankruptcy Court enters a contrary court order (with any hearing before

                         the Bankruptcy Court to be scheduled on an expedited basis). ; and (Z)

                         [SHL] Nothing contained herein shall prohibit or restrict the Debtors from

                         seeking further relief from the Bankruptcy Court regarding the use of Cash

                         Collateral following the delivery of any Cash Collateral Termination



                                                  19
138501494_392525-00001
19-10971-smb         Doc 37     Filed 04/04/19 Entered 04/04/19 17:35:26            Main Document
                                             Pg 20 of 28


                          Notice. Upon the Cash Collateral Termination Date: (a) the Debtors’ right

                          to use Cash Collateral (other than the Carve-Out in accordance with

                          paragraph 4 hereof) shall terminate, (b) the Adequate Protection

                          Obligations, if any, shall become immediately due and payable, and (c)

                          Cerberus and the other Secured Parties may, within seven calendar days

                          after occurrence of the Cash Collateral Termination Date and in each case

                          subject to the Carve-Out, exercise the rights and remedies available under

                          the Financing Agreements, this Interim Order or applicable law, including

                          without limitation, foreclosing upon and selling all or a portion of

                          the Prepetition Collateral or Adequate Protection Collateral in order to

                          collect the Adequate Protection Obligations. The automatic stay under

                          Bankruptcy Code section 362 is hereby deemed modified and vacated to

                          the   extent   necessary     or   appropriate   to   permit   such   actions.

                          Notwithstanding the occurrence of the Cash Collateral Termination Date

                          or anything herein, all of the rights, remedies, benefits and protections

                          provided to the Secured Parties under this Interim Order shall survive the

                          Cash Collateral Termination Date.        Notwithstanding anything to the

                          contrary in this Interim Order, and for the avoidance of doubt, nothing in

                          this Interim Order grants Cerberus relief from the automatic stay to

                          interfere with or take possession of property of the Debtors’ estates based

                          upon a Termination Event.

         9.       Restriction on Use of Funds. Notwithstanding anything herein to the contrary, no

Adequate Protection Collateral, proceeds thereof, Cash Collateral, Prepetition Collateral, proceeds



                                                  20
138501494_392525-00001
19-10971-smb         Doc 37       Filed 04/04/19 Entered 04/04/19 17:35:26                       Main Document
                                               Pg 21 of 28


thereof, or any portion of the Carve-Out may be used by any of the Debtors, their estates, any

affiliate of the Debtors, any creditors’ committee, any trustee or examiner appointed in

these chapter 11 cases or any chapter 7 trustee, or any other person, party or entity to, directly or

indirectly, (a) request authorization to obtain postpetition financing (whether equity or debt) or

other financial accommodations pursuant to section 364(c) or (d) of Bankruptcy Code, or

otherwise; (b) prosecute or support any action that has the effect of contesting the Secured Parties

in respect of their liens and security interests in the Adequate Protection Collateral or the Prepetition

Collateral or any of their rights, powers, or benefits hereunder or in the Financing Agreements

anywhere in the world; or (c) pay any claim of a prepetition creditor except as expressly allowed

by this Interim Order or other order of the Bankruptcy Court.

         10.      Investigation Period. Notwithstanding anything herein to the contrary, until the day

that is 75 days from the date of the entry of the Final Order (as such date may be extended by

Cerberus or by the Bankruptcy Court subject to applicable law, the “Investigation Termination

Date”) 3, the creditors’ committee, if any, or any other party in interest shall be entitled to

investigate the liens and claims of and claims against the Secured Parties; 4 provided, however, that

the creditors’ committee, if any, may use up to $25,000 of the Cash Collateral (the “Investigation

Fund”) for such investigation. Any fees incurred by the creditors’ committee in excess of the

Investigation Fund incurred in connection with such investigation shall not constitute an allowed

administrative expense claim for purposes of section 1129(a)(9)(A) of the Bankruptcy Code. Any

assertion of claims or causes of action of the Debtors or their estates against any of the Secured




3
    If the Final Order is not entered, then the Investigation Termination Date shall be the ninetieth calendar day after
    the entry of this Interim Order.
4
    Nothing herein shall be interpreted as conferring on any person or entity standing to pursue any claim, cause of
    action or take any action on behalf of the Debtors or their respective estates.


                                                          21
138501494_392525-00001
19-10971-smb         Doc 37   Filed 04/04/19 Entered 04/04/19 17:35:26            Main Document
                                           Pg 22 of 28


Parties by any party in interest must be made by commencing an adversary proceeding or contested

matter on or before the Investigation Termination Date. If no such action is filed on or before the

Investigation Termination Date, then all persons and entities shall be forever barred from bringing

or taking such action.

         11.      No Waiver. This Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that the Secured Parties may have to bring or be heard on any matter

brought before the Bankruptcy Court. Nothing herein shall preclude the Secured Parties from

asserting any additional claims, secured or unsecured, against the Debtors, their affiliates, or any

other party under the Bankruptcy Code or applicable non-bankruptcy law. The rights of the

Secured Parties are expressly reserved and entry of this Interim Order shall be without prejudice

to, and does not constitute a waiver, expressly or implicitly, of the following: (a) the Secured

Parties’ rights under the Financing Agreement and all related documents; (b) the Secured Parties’

rights to seek any other or supplemental relief in respect of the Debtors; (c) any of the Secured

Parties’ rights under the Bankruptcy Code or under non-bankruptcy law; or (d) any other rights,

claims, or privileges (whether legal, equitable, or otherwise) of the Secured Parties.

         12.      Extension of Budget. If the Debtors timely file the sale motion contemplated

satisfy the milestone set forth in paragraph 3(e) and provide Cerberus with a further budget

acceptable to Cerberus in its sole and absolute discretion on or before the expiration of the Budget,

then such further budget shall become operative and shall govern the Debtors’ use of Cash

Collateral for the period covered by such budget pursuant to the terms and conditions of this

Interim Order. If such further budget becomes operative, the Debtors shall promptly file notice of

same. [SHL]




                                                 22
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                            Pg 23 of 28


         13.      Priority of Terms. To the extent of any conflict between or among (a) the express

terms or provisions of any of the Motion, any other order of the Bankruptcy Court, or any other

agreements, on the one hand, and (b) the terms and provisions of this Interim Order, on the other

hand, unless such term or provision herein is phrased in terms of “as defined in” or “as more fully

described in” such other document, the terms and provisions of this Interim Order shall govern.

To the extent there is any inconsistency between this Interim Order and any order concerning the

Debtors’ cash management systems or bank accounts or any other “first day” relief, this Interim

Order shall control.

         14.      No Third Party Beneficiary. Except as explicitly set forth herein, no rights are

created hereunder for the benefit of any third party, any creditor or any direct, indirect or incidental

beneficiary.

         15.      Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

         16.      Final Hearing Date. The Final Hearing to consider the entry of the Final Order

approving the relief sought in the Motion shall be held on April 23, 2019 at 10:00 a.m. before the

Honorable Stuart M. Bernstein at the United States Bankruptcy Court for the Southern District of

New York, One Bowling Green, Manhattan, NY 10004.

         17.      Adequate Notice. The notice given by the Debtors of the Interim Hearing was given

in accordance with Bankruptcy Rules 2002 and 4001(b)(3), and the Local Bankruptcy Rules, and

was adequate and sufficient. Under the circumstances, no further notice of the request for the relief

granted at the Interim Hearing is required. The Debtors shall promptly mail copies of this Interim

Order and notice of the Final Hearing to the Notice Parties, any known entity effected by the terms

of the Final Order, and any other entity requesting notice after the entry of this Interim Order.



                                                  23
138501494_392525-00001
19-10971-smb         Doc 37   Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                           Pg 24 of 28


Any objection to the relief sought at the Final Hearing shall be made in writing setting forth with

particularity the grounds thereof, and filed with the Bankruptcy Court and served so as to be

actually received no later than 7 days prior to the Final Hearing by the following: (i) the Debtors,

401 Park Avenue South, Fifth Floor, New York, NY 10016, Attn: George Pappachen; (ii) proposed

counsel to the Debtors, Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, New

York, 10022, Attn: Steven J. Reisman, Katten Muchin Rosenman LLP, 525 W. Monroe Street,

Chicago, IL 60661-3693, Attn: Peter A. Siddiqui; (iii) counsel to Cerberus: Thomas E. Patterson

& David A. Fidler, Klee, Tuchin, Bogdanoff & Stern LLP, 1999 Avenue of the Stars, 39th Floor,

Los Angeles, California 90067; (iv) counsel to the official committee of unsecured creditors, if

any; (vi) the Office of the United States Trustee for Southern District of New York, Region 2, 201

Varick Street, Room 1006, New York, NY 10014, Attn: Richard Morrissey; and (ix) any party that

has requested notice pursuant to Bankruptcy Rule 2002, and shall be filed with the Clerk of

the Bankruptcy Court.

         18.      Binding Effect; Successors and Assigns. Except as expressly provided herein, the

provisions of this Interim Order, including all findings herein, shall be binding upon all

parties-in-interest in these chapter 11 cases, including, without limitation, the Secured Parties, any

creditors’ committee or examiner appointed in these chapter 11 cases, and the Debtors, and their

respective successors and assigns (including any trustee or fiduciary hereinafter appointed as a

legal representative of any Debtor or with respect to the property of the estate of any Debtor)

whether in these chapter 11 cases, in any successor cases, or upon any dismissal of any such

chapter 11 or chapter 7 case and shall inure to the benefit of the Secured Parties and their respective

successors and assigns.




                                                  24
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26           Main Document
                                            Pg 25 of 28


         19.      The Debtors’ Intention to Seek Certain Waivers. In connection with entry of the

Final Order, the Debtors intend to seek language providing for the following: (i) full and final

waivers by the Debtors and their estates of any claim or right under Bankruptcy Code section

506(c) relating to any costs and expenses incurred in connection with the preservation, protection,

or enhancement of, or realization by the Secured Parties upon, the Prepetition Collateral; (ii) that

the rights and benefits of section 552(b) apply to the Secured Parties and that the Debtors will not

seek to invoke the “equities of the case” exception shall not apply, provided that the

Bankruptcy Court shall retain for itself the discretion to apply the “equities of the case”

exception in accordance with applicable law; (iii) release of the Secured Parties from any

application of the equitable doctrine of “marshalling” or any other similar doctrine with respect to

any of the Prepetition Collateral; (iv) that the Adequate Protection Liens shall encumber proceeds

and property recovered in respect of claims and causes of action arising under sections 544, 545,

547, 548, 549, and 550 of the Bankruptcy Code; and (v) that no obligation, payment, transfer, or

grant of security to the Secured Parties under this Interim Order be stayed, restrained, voidable, or

recoverable under the Bankruptcy Code or any applicable non-bankruptcy law, or subject to any

defense, reduction, setoff, recoupment, or counterclaim. [SHL]

         20.      The provisions of this Interim Order, including the grant of claims and liens to or

for the benefit of the Secured Parties, and any actions taken pursuant to this Interim Order, shall

survive the entry of any order converting any of these chapter 11 cases to cases under chapter 7 of

the Bankruptcy Code.

         21.      Except in connection with a further Interim Order or the Final Order, in the event

that any or all of the provisions of this Interim Order are hereafter modified, amended, or vacated

by a subsequent order of the Bankruptcy Court or any other court, no such modification,



                                                  25
138501494_392525-00001
19-10971-smb         Doc 37    Filed 04/04/19 Entered 04/04/19 17:35:26             Main Document
                                            Pg 26 of 28


amendment, or vacatur shall affect the validity, enforceability, or priority of any Adequate

Protection Liens incurred or any Superpriority Claim granted to the Secured Parties under this

Interim Order. [SHL]

         22.      To the extent not already provided for in this Interim Order, the Debtors and their

officers, employees, professionals, and agents are hereby authorized and empowered to take such

acts as are necessary or appropriate to effectuate the relief granted pursuant to this Interim Order

in accordance with the Motion.

         23.      This Interim Order shall constitute findings of fact and conclusions of law and shall

take effect immediately upon the Bankruptcy Court’s signature hereof; there shall be no stay of

execution of effectiveness of this Interim Order.

         24.      The Bankruptcy Court has and will retain jurisdiction and power to enforce this

Interim Order according to its terms.


 New York, New York                                /s/ Sean H. Lane
 Dated: April 4, 2019                              THE HONORABLE SEAN H. LANE
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                   26
138501494_392525-00001
19-10971-smb         Doc 37   Filed 04/04/19 Entered 04/04/19 17:35:26   Main Document
                                           Pg 27 of 28



                                          Exhibit A

                                         The Budget




138501494_392525-00001
             19-10971-smb                Doc 37     Filed 04/04/19 Entered 04/04/19 17:35:26                         Main Document
                                                                 Pg 28 of 28

Sizmek, Inc.
Initial Budget Through April 23, 2019

                                                                            Week 1                Week 2             Week 3          Partial Week 4
Week Ending:                                                                4/5/19                4/12/19            4/19/19            4/23/19
Beginning Cash1                                                               $ 2,933,629              $ 308,345        $ 105,682           $ 104,745
Operating Receipts
                                 2
  Collections on Outstanding A/R                                               2,646,627               3,396,627        3,396,627           1,940,929
Total Operating Receipts                                                       2,646,627               3,396,627        3,396,627           1,940,929
Cash Disbursements3
  Payroll (Including Taxes & Benefits)                                         (2,464,309)             (2,229,062)     (1,114,531)           (636,875)
  Ltd Payroll                                                                  (1,467,468)                    -               -                   -
  Operating Vendors                                                              (432,633)               (837,728)     (1,880,532)         (1,018,876)
  Professional Fees                                                              (907,500)               (532,500)       (402,500)           (280,000)
Total Operating Disbursements                                                  (5,271,910)             (3,599,290)     (3,397,563)         (1,935,751)
Net Change in Cash                                                             (2,625,284)              (202,664)            (937)              5,179
Ending Cash                                                                     $ 308,345              $ 105,682        $ 104,745           $ 109,924

Notes:
1. Estimated beginning cash held by or on behalf of the Debtors including restricted amounts
2. Based on estimated Accounts Receivable on the petition date; add'l $21m in March billings pending
3. Includes prepetition wages, post-petition operating and professional fees
